DETAILED ACTION

Matter of Record Regarding Species Election
Applicant elected species "B1) bisphosphonates" in the communication received 27 October 2020. However, as Applicant points out in the remarks of 22 March 2021, species "B1" corresponded to "bone-stimulating growth factors" in the restriction requirement mailed 01 September 2020, not “bisphosphonates.” In an interview conducted on 22 April 2021, the Examiner suggested expanding the species being examined to include bone-stimulating growth factors in addition to bisphosphonates, since an action on the merits focusing on bisphosphonates has already been mailed and responded to by Applicant. Applicant agreed to this suggestion.
Accordingly, the requirement to elect a species of bone formation promoting agent in the communication mailed 01 September 2020 is withdrawn to the extent that both B1) bone-stimulating growth factors and B2) bone-stimulating bisphosphonates is considered elected and under examination.  Additionally, in view of the newly cited prior art, the election of A2) bacterial antigens, bacterial cell wall extracts as the immunomodulation agent is expanded to include A1) inactivated bacteria, bacteria, attenuated bacteria, and modified bacteria.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Objections And/Or Rejections
The rejection of claim(s) 1-5, 7, 10, and 17-21 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Li et al. (US 7,875,590 B2; issued 25 January 2011) as set forth at pp. 3-5 of the previous Office action (mailed 22 December 2020) is withdrawn in view of Applicant’s persuasive arguments (remarks received 22 March 2021).
The rejection of claim(s) 1-5, 7, 10, 15, and 17-21 under 35 U.S.C. 103 as being umpatentable over Nanchahal et al. (US 2014/0056960 A1; published 27 February 2014) in view of Little (US 2004/0157798 A1; issued 12 August 2004) as set forth at pp. 7-9 of the previous Office action (mailed 22 December 2020) is withdrawn upon further consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10, 13-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0098761 A1; published 22 April 2010) in view of Fiedler et al. (2013, Exp. Cell Res. 319:2883-2892).

Regarding claim 2, while Song et al. do not explicitly state that their compositions have the activity of forming bone tissue at an ectopic site, such would have been inherent to the composition of Song et al. absent evidence to the contrary.  It is noted that the compositions of Song et al. were able to induce osteogenesis in cultured cells away from an endogenous site in need of new bone formation.  See examples.
Song et al. do not teach their composition and method wherein the composition further includes an immunomodulation agent such as bacteria, a bacterial antigen or Escherichia coli bacteria (which comprises bacterial antigens) as well as LPS, a bacterial cell wall component, induces proliferation and osteogenic differentiation of mesenchymal stem cells at concentrations comparable to those recited in the claims.  See abstract, pp. 2885-2887, Fig. 4A.  Again, in the absence of unexpected results tied to recited dosages, optimization of such a parameter is considered well within the ordinary level of skill in the art, and is thus obvious.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition comprising BMPs and carriers and the method of treating bone fractures therewith as disclosed by Song et al., by including LPS as an additional immunomodulatory and osteogenic factor in view of the disclosure by Fiedler et al.  The motivation to do so was provided by the disclosure of Song et al. that an initial inflammatory response was part of the osteogenic process during fracture healing (para. [0108]-[0109]), and that the inclusion of factors that induced mesenchymal stem cells to differentiate into osteoblasts was desirable (para. [0109]-[0110]).  There would have been a reasonable expectation of success in view of the disclosure of Fiedler et al. that LPS induced differentiation of mesenchymal stem cells to osteoblasts.
In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0098761 A1; published 22 April 2010) in view of Fiedler et al. (2013, Exp. Cell Res. 319:2883-2892) as applied to claims 1-6, 9, 10, 13-15, and 17-21 above, and further in view of Goodship et al. (US 6,255,288 B1; issued 03 July 2001).
As discussed above, Song et al. in view of Fiedler et al. suggest a composition comprising an immunomodulation agent such as bacteria, bacterial antigen, and/or 
Song et al. do not teach the addition of a bisphosphonate such as a pamidronate as an additional bone formation promoting agent.
However, Goodship et al. teach osteogenic compositions comprising pamidronates that are useful for treating fractures.  See abstract, top of col. 9.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition comprising BMPs and carriers and the method of treating bone fractures therewith as disclosed by Song et al., by including LPS as an additional immunomodulatory and osteogenic factor in view of the disclosure by Fiedler et al., and additionally including the modified pamidronate taught by Goodship et al. to further promote bone formation in treating fractures.  The motivation to do so was provided by the disclosure of Song et al. that an initial inflammatory response was part of the osteogenic process during fracture healing (para. [0108]-[0109]), and that the inclusion of factors that induced mesenchymal stem cells to differentiate into osteoblasts was desirable (para. [0109]-[0110]).  There would have been a reasonable expectation of success in view of the disclosure of Fiedler et al. that LPS induced differentiation of mesenchymal stem cells to osteoblasts.  
Motivation to include the modified pamidronate of Goodship et al. would have been apparent in view of the references’ teachings that all of the components are beneficial in treating fractures.  The idea of combining two or more components known In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Conclusion
	No claims are allowed.

Applicant's amendment, including the clarification of the species election, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
28 April 2021